            Case 3:18-cr-01616-DMS Document 55 Filed 04/16/21 PageID.119 Page 1 of 2
AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                      (For Revocation of Probation or Supervised Release)
                                V.                                    (For Offenses Committed On or After November I, 1987)

           JONATHAN DAMIAN-HERNANDEZ                                     Case Number:         18CR1616-DMS

                                                                      Theodore Torres FD
                                                                      Defendarit's Attorney
                                 68003298                                                                        F
REGISTRATION NO.

•-                                                                                                             r-;;--------:1
THE DEFENDANT:                                                                                                  LR 1 () 2n21_1
                                                                                                              C'-E··'r\ ~ ~ :: ::,-;..:_ -:;-;- :::,::•,__,;(T
 12:1 admitted guilt to violation of allegation(s) No.      2 (Judicial Notice taken}                  -r,,                                             ., ,,.
                                                                                                              ·n.. :: ·•; ~,~!'!)::-:- C; :. -~F:;=~:~!,..
                                                                                                                                                        "~     ,
                                                                                                       B'r
 D   was found guilty in violation of allegation(s) No.
                                                           ------------- after denial of guilty.
Accordingly, the court has a(\judicated that the defendant is guilty of the following allegation(s):

Allegation Number                    Nature of Violation

               2                     Committed a federal, state or local offense




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      Amil 16 202)
                                                                      Date oflmposition of Sentence

                                                                                        11'>.
                                                                      HON. Dana M. Sabraw
                                                                      CHIEF UNITED STATES DISTRICT JUDGE
            Case 3:18-cr-01616-DMS Document 55 Filed 04/16/21 PageID.120 Page 2 of 2

AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:               JONATHAN DAMIAN-HERNANDEZ                                                 Judgment - Page 2 of 2
CASE NUMBER:             18CR1616-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 EIGHTEEN (18) MONTHS concurrent to 19cr4182-DMS.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at
                  - - - - - - - A.M.                          on
       •     as notified by the United States Marshal.
                                                                   ------------------
       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
        D    on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ----------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                       18CR1616-DMS
